       Case 2:16-md-02724-CMR Document 1597 Filed 11/16/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                              MDL 2724
 PRICING ANTITRUST LITIGATION                                16-MD-2724

                                                             HON. CYNTHIA M. RUFE

 THIS DOCUMENT RELATES TO:                                   Civil Action Nos.

 State Attorneys General Litigation                          17-3768
                                                             19-2407


                                            ORDER

       AND NOW, on this 16th day of November 2020, upon consideration of the attached

Stipulation, regarding the resolution of a discovery dispute between certain Defendants and

Plaintiff Puerto Rico, it is hereby ORDERED that the Stipulation is APPROVED.

   It is so ORDERED.
                                                    BY THE COURT:

                                                    /s/ Cynthia M. Rufe

                                                    CYNTHIA M. RUFE, J.
          Case 2:16-md-02724-CMR Document 1597 Filed 11/16/20 Page 2 of 4




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: GENERIC PHARMACEUTICALS                                      MDL 2724
    PRICING ANTITRUST LITIGATION                                        16-MD-2724

                                                                        HON. CYNTHIA M. RUFE

    THIS DOCUMENT RELATES TO:                                           Civil Action Nos.
    States Attorneys Generals Litigations
                                                                        17-3768

                                                                        19-2407


                            JOINT STIPULATION ON DEFENDANTS’
                             MOTION TO COMPEL PUERTO RICO

          WHEREAS, on October 23, 2020, Defendants 1 filed a Motion to Compel Puerto Rico with

Special Master Marion;

          WHEREAS, on October 30, 2020, a telephone conference was held with Special Master

Marion on the Motion to Compel;

          WHEREAS, on November 12, 2020, based on Special Master Marion’s informal

recommendation, Defendants and Puerto Rico came to an agreed-upon resolution on Defendants’

Motion to Compel;

          IT IS HEREBY STIPULATED AND AGREED, by and between counsel for Puerto Rico

(“Puerto Rico”) and counsel for certain Defendants as follows:

          (1)    On or before November 16, 2020, Puerto Rico shall produce documents responsive
                 to Request No. 23 of Defendants’ First Set of Requests For Production of
                 Documents to Plaintiff States (“Defendants’ Requests for Production”), including
1Joining in this motion were the following Defendants: Actavis Pharma, Inc., and Actavis Holdco U.S., Inc.; Amneal
Pharmaceuticals, Inc. and Amneal Pharmaceuticals LLC; Apotex Corp.; Aurobindo Pharma USA, Inc.; Bausch Health
Americas, Inc. and Bausch Health US, LLC; Breckenridge Pharmaceutical, Inc.; Citron Pharma LLC; Dr. Reddy’s
Laboratories, Inc.; Glenmark Pharmaceuticals Inc., USA; Greenstone LLC; Lannett Company, Inc.; Lupin
Pharmaceuticals, Inc.; Mayne Pharma Inc.; Mylan Pharmaceuticals Inc.; Par Pharmaceutical, Inc.; Sandoz Inc.; Sun
Pharmaceutical Industries, Inc.; Taro Pharmaceuticals USA, Inc.; Teva Pharmaceuticals USA, Inc.; Upsher-Smith
Laboratories LLC; Wockhardt USA LLC; Zydus Pharmaceuticals (USA), Inc.
      Case 2:16-md-02724-CMR Document 1597 Filed 11/16/20 Page 3 of 4




             organizational charts throughout the Relevant Time Period (as defined in
             Defendants’ Requests For Production) for the Department of Health, Puerto Rico
             Health Insurance Administration and the Department of Correction and
             Rehabilitation (“Puerto Rico’s Agencies”), the only three agencies on behalf of
             which Puerto Rico seeks to recover;

      (2)    On or before November 16, 2020, Puerto Rico shall inform Defendants of Puerto
             Rico’s proposed custodians for Puerto Rico’s Agencies pursuant to the agreed-upon
             ESI Protocol (Pretrial Order No. 95, ECF 1045) and this Court’s Case Management
             Order (ECF No. 1135);

      (3)    On or before November 16, 2020, Puerto Rico shall inform Defendants of its
             theories of recovery and the nature of any remedies it will seek at trial;

      (4)    On or before November 16, 2020, Puerto Rico shall identify the nature and source
             of all known documents and data upon which it will rely to prove its purported
             remedies, including but not limited to any data and documents Puerto Rico intends
             to rely on for remedies based on non-Medicaid purchases;

      (5)    If after November 16, 2020, Defendants in good faith believe Puerto Rico has not
             fully complied with paragraphs (1) through (4) above, Defendants shall notify
             Puerto Rico and specify these deficiencies, and provide Puerto Rico ten (10)
             business days within which Puerto Rico shall cure such deficiencies;

      (6)    At any time, Puerto Rico may appeal to the Special Master for leave to amend its
             theories of recovery and each of the above matters for good cause shown provided
             this is done—absent special circumstances—at least 60 days before the end of fact
             discovery; and Defendants may oppose such changes or amendments if prejudicial
             to their ability to defend themselves; and

      (7)    At any time, for good cause shown, Defendants may request that the Special Master
             recommend to the Court imposition of sanctions and/or restrictions on Puerto
             Rico’s right to seek damages or present evidence or argument, as appropriate to
             preserve Defendants rights to discover evidence relevant to Puerto Rico’s claims
             and/or Defendants’ defenses.


Dated: November 16, 2020                                 SO STIPULATED BY:


/s/ Frank A Battaglia                                    /s/Johan M. Rosa Rodriguez
Winston & Strawn LLP                                     Assistant Attorney General
35 W. Wacker Drive                                       Antitrust Division
Chicago, IL 60601                                        PO Box 9020192
(312) 558-7952                                           San Juan, Puerto Rico 00902-0192
fbattaglia@winston.com                                   Tel.: (787) 721-2900, ext. 1201, 1204
                                                         jorosa@justicia.pr.gov
      Case 2:16-md-02724-CMR Document 1597 Filed 11/16/20 Page 4 of 4




Counsel for Defendant                         Counsel for Plaintiff Puerto Rico
Ascend Laboratories LLC
